Petition for Writ of Mandamus Dismissed and First Amended Petition for Writ
of Mandamus Denied and Memorandum Opinion filed August 10, 2021.




                                    In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00865-CV
                               NO. 14-21-00062-CV


                  IN RE CHRISTOPHER DUPUY, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-89958

                        MEMORANDUM OPINION

      On December 29, 2020 relator Christopher Dupuy filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, which is pending in case number 14-20-00865-CV, relator
asks this court to compel the Honorable Daryl Moore to set aside his December 7,
2020 order denying relator’s Rule 91a motion to dismiss and grant the motion.1

      Judge Moore ceased to hold office as judge of the 333rd District Court of
Harris County on January 1, 2021. On January 12, 2021, we abated this proceeding
to permit Judge Moore’s successor, the Honorable Brittanye Morris, to consider the
regarding relator’s request for relief. See Tex. R. App. P.7.2(b). The same day,
Judge Morris signed an order denying relator’s Rule 91a motion to dismiss. Because
Judge Morris signed a new order denying relator’s Rule 91a motion to dismiss,
relator’s request for relief as to Judge Moore’s December 7, 2021 order is now moot.

      On January 27, 2021, relator filed a second petition for writ of mandamus,
asking this court to compel Judge Morris to set aside her January 12, 2021 order
denying relator’s Rule 91a motion to dismiss and grant the motion. This petition is
pending in case number 14-21-00062-CV. Relator filed a first amended petition for
writ of mandamus on April 5, 2021, seeking the same relief from Judge Morris’s
January 12, 2021 order. The first amended petition superseded the original petition
in case number 14-21-00062-CV. However, relator’s first amended petition did not
comply with the Texas Rules of Appellate Procedure because the unsworn
declaration was deficient. We issued an order on July 29, 2021, advising relator that
his first amended petition would be dismissed unless he cured the deficiency within
10 days of the order. See Tex. R. App. P. 52.3(k)(1)(A); 52.7(a)(1). On August 2,
2021, relator filed another first amended petition, which complies with the Rules of
Appellate Procedure and supersedes the prior first amended petition filed on April


      1
          See Tex. R. Civ. P. 91a.
                                         2
5, 2021. After reviewing the first amended petition filed on August 2, 2021, we
conclude that relator has not established that he is entitled to mandamus relief.

      Accordingly, we dismiss as moot relator’s petition for writ of mandamus in
case number 14-20-00865-CV. We deny relator’s first amended petition for writ of
mandamus filed on August 2, 2021, in case number 14-21-00062-CV.


                                   PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                          3